       Case 4:18-cv-00442-JCH Document 28 Filed 04/19/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Lee Gordon,                              No. CV-18-00442-TUC-JCH
10                  Petitioner,                       ORDER
11   v.
12   J. Baltazar,
13                  Respondent.
14
15         Before the Court is a Report and Recommendation issued by United States
16   Magistrate Judge Bruce G. Macdonald recommending the district court deny Petitioner’s

17   habeas petition filed pursuant to 28 U.S.C. § 2241. (Doc. 26.) No party objected to the
18   Report and Recommendation and the time to object has expired. The Court will not

19   consider any objections or new evidence.

20         The Court reviews de novo any objected-to portions of the Report and
21   Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for
22   clear error any unobjected-to portions of the Report and Recommendation. Id. See also,

23   Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14

24   F. Supp. 2d 1203, 1204 (D. Or. 1998).

25         Between October 31, 1997 and December 4, 1997, Petitioner was involved in seven

26   (7) armed robberies of commercial establishments. (Doc. 26 at 2.) He was charged with
27   seven (7) Hobbs Act violations pursuant to Section 1851, Title 18, United States Code, and
28   seven (7) additional counts for use of a firearm during the robberies pursuant to Section
       Case 4:18-cv-00442-JCH Document 28 Filed 04/19/21 Page 2 of 3



 1   924(c), Title 18, United States Code. (Doc. 26 at 2.) A trial resulted in convictions on all
 2   14 counts. Id. He was sentenced to 137 years and six months because of the consecutive
 3   nature of the punishment for § 924(c) violations. Id.
 4          Petitioner unsuccessfully appealed his convictions to the United States Court of
 5   Appeals for the Sixth Circuit raising, inter alia, a challenge to the application of the Hobbs
 6   Act. Id. at 2-3. He subsequently filed several petitions seeking collateral relief. Id. at 3. In
 7   the instant petition, Petitioner contests the legality of his sentence by challenging his seven
 8   (7) convictions for use of a firearm during the robberies under § 924(c), arguing that
 9   because its “residual clause is unconstitutionally vague, no legal basis exists for a 18 USC
10   924(c) conviction and sentence and he is ‘actually innocent.’” Id. at 7.
11          The Report and Recommendation sets forth Petitioner’s convictions, appeal, and
12   requests for collateral relief. See Doc. 26 at 2-4. Magistrate Judge Macdonald examined
13   this Court’s jurisdiction to hear the instant petition under the escape hatch provision of
14   Section 2255, Title 28, United States Code. Id. at 7-8. Magistrate Judge Macdonald
15   determined that Petitioner did not satisfy the “actual innocence” requirement of Section
16   2255’s escape hatch provision. Id. at 8-9. He also determined Petitioner did not satisfy the
17   “unobstructed procedural shot” requirement of Section 2255’s escape hatch provision. Id.
18   at 9-10. Thus, Judge Macdonald concluded that the district court lacks jurisdiction over the
19   instant petition. Id. at 12.
20          The magistrate judge examined whether transfer or dismissal of this action was
21   appropriate concluding that Petitioner did not meet the three criteria required for transfer
22   pursuant to 28 U.S.C. § 1631. Id. at 10-11. Thus, Judge Macdonald recommends dismissal
23   of the petition. Id. at 11.
24          The Report and Recommendation sets forth the applicable statutes and case law
25   governing collateral challenges and convictions under Section 924(c), Title 18, United
26   States Code. The Court concludes that Magistrate Judge Macdonald’s recommendations
27   are not clearly erroneous, and they are adopted.
28   …


                                                  -2-
       Case 4:18-cv-00442-JCH Document 28 Filed 04/19/21 Page 3 of 3



 1          Before Petitioner can appeal this Court's judgment, a certificate of appealability
 2   must issue. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1). Federal Rule of
 3   Appellate Procedure 22(b) requires the district court that rendered the judgment denying
 4   the petition to either issue a certificate of appealability or state why a certificate should not
 5   issue. Fed. R. App. P. 22.
 6          A certificate of appealability may issue "only if the applicant has made a substantial
 7   showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In the certificate,
 8   the court must indicate which specific issues satisfy this showing. 28 U.S.C. § 2253(c)(3).
 9   A substantial showing is made when the resolution of an issue on appeal is debatable
10   among reasonable jurists, if courts could resolve the issue differently, or if the issue
11   deserves further proceedings. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).
12          Resolution of the issues raised in the petition are not debatable among reasonable
13   jurists and do not deserve further proceedings. Considering the standards for granting a
14   certificate of appealability, the Court concludes that a certificate shall not issue.
15          Accordingly,
16          IT IS HEREBY ORDERED ACCEPTING AND ADOPTING the Report and
17   Recommendation (Doc. 26). The habeas petition (Doc. 1) is denied and this case is
18   dismissed with prejudice.
19          IT IS FURTHER ORDERED DENYING a certificate of appealability. The Clerk
20   of the Court is directed to enter judgment accordingly and close this case.
21          Dated this 16th day of April, 2021.
22
23
24
25
26
27
28


                                                   -3-
